Citation Nr: 1712181	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-06 417	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an increased disability rating for a right knee disability, presently rated as 10 percent disabling for a chronic right knee strain with retropatellar pain syndrome.

3. Entitlement to an increased disability rating for a left knee disability, presently rated as 10 percent disabling from a chronic left knee strain with retropatellar pain syndrome, and separately rated as 10 percent disabling for left knee laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York; and an August 2012 rating decision issued by the RO in Waco, Texas.  The Board observes that a February 2012 rating decision by the RO in Waco also granted a separately compensable rating for laxity of the left knee.  Because the Board must consider all symptoms of a knee disability, that rating decision is also included in this appeal.  

The Board observes that in March 2017, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals), perfecting an appeal to the Board of the issues of increased disability ratings for right hip impingement, right hip osteoarthritis, tendonitis of the right wrist, benign tremor of the right hand, and service connection of a left shoulder condition, right shoulder condition, right toe condition, and headaches.  However, as it appears from the record that the RO may be continuing to develop some or all of those claims, the Board will decline to adjudicate those claims at this time to ensure the record is complete and these issues are certified to the Board.

As was discussed in the prior remand, the Veteran has withdrawn his request for a hearing before a Veterans Law Judge.  

The issues of entitlement to increased disability ratings for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's obstructive sleep apnea did not have onset during service and is not otherwise related to any incident of active service, to include his reported in-service snoring.


CONCLUSION OF LAW

The criteria for service connection of obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in December 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    


Service Connection

The Veteran seeks service connection for obstructive sleep apnea, which he asserts had onset during active service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be denied.

The Veteran has a present diagnosis of obstructive sleep apnea, which was diagnosed by a VA physician after a sleep study conducted in September 2010.  

A review of the Veteran's service treatment records does not document any diagnosis of sleep apnea, or other disability to which his present sleep apnea may be etiologically linked.  While it is true that the Veteran has asserted that he snored on active duty, this by itself does not establish the presence of sleep apnea, which is a clinical finding.   
 
Recognition is given to the fact that the Veteran is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Further, there is nothing in the record to indicate that the Veteran's testimony regarding snoring during service is not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board accepts the Veteran's assertions that he snored while on active duty.  Therefore, the only question for the Board to address is whether the Veteran's present sleep apnea is etiologically linked to his in-service snoring.

In this regard, The Veteran was afforded a VA examination in connection with his claim in July 2012.  The examiner confirmed the September 2010 diagnosis of obstructive sleep apnea, the examiner also acknowledged the Veteran's history of snoring in service.  However, the examiner then opined that it was less likely than not that the Veteran's present obstructive sleep apnea had onset during service or was otherwise etiologically related to his in-service snoring.  In support of the opinion, the examiner stated that current literature indicates that snoring is common, occurring in 44 percent of males and 28 percent of females between age 30 and 60 in the general population.  On the other hand, there is no evidence in the service treatment records that the Veteran had sleep apnea during military service which, as the VA examiner indicates, is a separate disorder and was (in this case) not diagnosed until four years after separation from service.  The Veteran also stated that he had never heard of sleep apnea prior to discharge from the military, and his post-service physician alerted him to the possibility of sleep apnea when he complained of tiredness.  

Moreover, while the Veteran's VA treatment records document his diagnosis, but do not speak to any nexus to military service.  He has submitted various private medical records, which also confirm his ongoing diagnosis of obstructive sleep apnea, but do not address any etiological origins of that disability.

In light of the above, the Board finds that service connection must be denied.  Here, the Board finds particularly persuasive the July 2012 VA examiners opinion.  That opinion was made by a medical professional, in consideration of the Veteran's recorded medical history, as well as his reported history of snoring throughout active service.  Further, that opinion was supported by citation to known medical principles, and medical treatise evidence.  The Board does acknowledge the Veteran's written disagreements with the July 2012 VA examiner's opinion, as stated on his VA Form 9, but finds his opinion to be less persuasive.  Particularly, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his sleep apnea, especially in light of the VA examiner's conclusions to the contrary and the fact that the evidence fails to demonstrate any diagnosis of sleep apnea in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service snoring, and his present disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for obstructive sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for obstructive sleep apnea is denied.  


REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of the remaining claims on appeal, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when possible.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded a new VA examination in October 2016, per the Board's prior remand orders.  Unfortunately, that examination did not meet the criteria set forth in Correia.  Specifically, although the examination reported range of motion in degrees before and after repetitive motion, it is not specified if those findings were conducted in active or passive motion.  Further, it was not specified whether range of motion testing was conducted in weight bearing or non-weight bearing motion.  Finally, the Board observes that both knees were noted to experience frequent episodes of "locking."  Therefore, on remand, the Board would request that the examiner discuss whether such episodes cause or contribute to possible instability in either knee.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, any outstanding VA treatment records.  The Veteran should also be afforded the opportunity to submit any additional private treatment records pertinent to the claims on appeal.

2. Schedule the Veteran for a new VA examination of his right and left knee disabilities.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's right and left knee disabilities, to include degrees of flexion and extension; any existence of impairment of the tibia and fibula, to include malunion and nonunion; any existence of recurrent subluxation or lateral instability; and whether the Veteran's knees are ankylosed.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  It would be helpful if the examiner discussed the Veteran's frequent "locking" episodes and whether that causes or contributes to any instability in either knee joint.  

All findings must include range of motion testing in active motion and passive motion as well as weight bearing and non-weight bearing motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


